Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of May 20, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment and the RCE on July 20, 2022 (the “Amendment”) amending claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20.  The present Notice of Allowance addresses pending claims 1-20 in the Amendment.


EXAMINER' S AMENDMENT
During a discussion with Stuart Shapiro, Reg. No. 40,169, on August 19, 2022, it was agreed that certain amendments to the application are to be made, which are set forth below. 

	In claim 1, replace the second to last paragraph with the following:
determining, by the computer platform, the predicted retention rate for the clinical trial by producing predicted travel scores for a plurality of subjects for the clinical trial by the trained first machine learning model and processing the predicted travel scores and parameter values for the plurality of subjects by the trained second machine learning model to produce the predicted retention rate; and

	In claim 4, replace the last paragraph with the following:
	applying, by the computer platform, the respective predicted travel score for the each of the plurality of subjects and at least some of the study design information to the trained second machine learning model to produce the predicted retention rate for the clinical trial.

	In claim 8, replace the second to last paragraph with the following:
determining the predicted retention rate for the clinical trial by producing predicted travel scores for a plurality of subjects for the clinical trial by the trained first machine learning model and processing the predicted travel scores and parameter values for the plurality of subjects by the trained second machine learning model to produce the predicted retention rate; and

	In claim 11, replace the last paragraph with the following:
	applying the respective predicted travel score for the each of the plurality of subjects and at least some of the study design information to the trained second machine learning model to produce the predicted retention rate for the clinical trial.

	In claim 15, replace the first paragraph with the following:
A non-transitory computer program product for monitoring a clinical trial, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by at least one processor 
	
	In claim 15, replace the second to last paragraph with the following:
determine the predicted retention rate for the clinical trial by producing predicted travel scores for a plurality of subjects for the clinical trial by the trained first machine learning model and process the predicted travel scores and parameter values for the plurality of subjects by the trained second machine learning model to produce the predicted retention rate; and

	In claim 16, replace the first paragraph with the following:
The non-transitory computer program product of claim 15, wherein the determining the at least one suggestion for adjusting the predicted travel score further comprises the at least one processor 

	In claim 17, replace the paragraph with the following:
The non-transitory computer program product of claim 15, wherein the set of parameters and the corresponding parameter values include one or more from a group of an age of the subject, a level of mobility of the subject, one or more modes of travel the subject can use to travel to and from a clinical trial facility, whether the subject must visit the clinical trial facility during the clinical trial, a number of clinical trial visits required by the subject, a distance for the subject to travel to reach the clinical trial facility, an expected amount of travel time for the subject to travel to and from the clinical trial facility, an expected travel cost for the subject to travel to and from the clinical trial facility, family income of the subject, traffic density related to travel by the subject to and from the clinical trial facility, whether the subject has residential computer access to clinical trial data collection resources, whether the subject owns a telephone, and climate for a given locale of the clinical trial facility during the clinical trial.

	In claim 18, replace the first paragraph with the following:
The non-transitory computer program product of claim 15, wherein the at least one processor 

	In claim 19, replace the first paragraph with the following:
The non-transitory computer program product of claim 18, wherein the at least one processor 

	In claim 20, replace the first paragraph with the following:
The non-transitory computer program product of claim 15, wherein the at least one processor 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance:
U.S. Patent App. Pub. No. 2019/0206521 to Walpole et al. (“Walpole,” the primary reference cited in the non-final Office Action dated March 18, 2022 (“non-final Office Action”)) generally discloses a computer-implemented method that includes receiving study design information including travel constraints for subjects for a clinical trial, applying the study design information to a trained machine learning model to calculate a predicted travel score indicative of the travel burden for the subjects, determining and outputting a suggestion for adjusting the travel score, and applying the predicted travel scores for the subjects to predict a patient retention score for the clinical trial.
However, neither Walpole nor the other references cited in the non-final further disclose or suggest, as now specifically recited in the independent claims:
creating, by the computer platform, first training data including parameter values of actual clinical trials and actual travel scores related to participants of the clinical trials; 
training, by the computer platform, a first machine learning model using the first training data, wherein the first machine learning model includes a first neural network and is trained to predict a travel score indicative of a travel burden, and wherein the travel burden indicates a level of difficulty of travel;
 training, by the computer platform, a second machine learning model using the first training data to produce a predicted retention rate for the clinical trial, wherein the second machine learning model includes a second neural network, and training the second machine learning model includes: 
creating second training data including at least some of the first training data; 
processing the second training data by the trained first machine learning model to produce training predicted travel scores
creating third training data including the training predicted travel scores from the trained first machine learning model and at least some of the second training data; and 
training the second machine learning model using the third training data to predict the retention rate.

	For reference, Int’l Pub. No. WO 2019/182297 generally discloses an apparatus and a method for clinical trial result prediction for predicting the probability of a successful clinical trial for a new treatment using a machine learning algorithm, and including an input unit for inputting clinical trial related information; and a processing unit for generating learning data by means of processing clinical trial case data, generating a prediction model for predicting a clinical trial result by means of performing machine learning using the learning data, and predicting a clinical trial result according to the clinical trial related information using the generated prediction model.  However, this document appears to be silent regarding, as recited in the independent claims, training a first machine learning model using first training data, wherein the first machine learning model includes a first neural network and is trained to predict a travel score indicative of a travel burden, and wherein the travel burden indicates a level of difficulty of travel; and training a second machine learning model using the first training data to produce a predicted retention rate for a clinical trial, wherein the second machine learning model includes a second neural network, and training the second machine learning model includes: 
creating second training data including at least some of the first training data; 
processing the second training data by the trained first machine learning model to produce training predicted travel scores
creating third training data including the training predicted travel scores from the trained first machine learning model and at least some of the second training data; and 
training the second machine learning model using the third training data to predict the retention rate; and
determining the predicted retention rate for the clinical trial by producing predicted travel scores for a plurality of subjects for the clinical trial by the first trained machine learning model and processing the predicted travel scores and parameter values for the plurality of subjects by the second machine learning model to produce the predicted retention rate.

	Also for reference, NPL “Artificial Intelligence for Clinical Trial Design” discusses use of artificial intelligence to correlate large and diverse datasets such as electronic health records (EHRs), medical literature, and trial databases for improved patient–trial matching and recruitment before a trial starts, as well as for monitoring patients automatically and continuously during the trial, thereby allowing improved adherence control and yielding more reliable and efficient endpoint assessment.  However, this document appears to be silent regarding, as recited in the independent claims, training a first machine learning model using first training data, wherein the first machine learning model includes a first neural network and is trained to predict a travel score indicative of a travel burden, and wherein the travel burden indicates a level of difficulty of travel; and training a second machine learning model using the first training data to produce a predicted retention rate for a clinical trial, wherein the second machine learning model includes a second neural network, and training the second machine learning model includes: 
creating second training data including at least some of the first training data; 
processing the second training data by the trained first machine learning model to produce training predicted travel scores
creating third training data including the training predicted travel scores from the trained first machine learning model and at least some of the second training data; and 
training the second machine learning model using the third training data to predict the retention rate; and
determining the predicted retention rate for the clinical trial by producing predicted travel scores for a plurality of subjects for the clinical trial by the first trained machine learning model and processing the predicted travel scores and parameter values for the plurality of subjects by the second machine learning model to produce the predicted retention rate.

Statement Regarding Subject-Matter Eligibility:
In relation to the claim rejections under 35 USC 101 set forth in the Final Office Action, these rejections are now withdrawn when currently pending claims 1-20 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Amendment.  
In contrast to the previous version of the independent claims which broadly recited, inter alia, various mental process steps (e.g., applying study design information and corresponding parameter values to an already trained machine learning model (e.g., linear regression algorithm) to calculate a predicted travel score indicative of a travel burden/level of travel difficulty for the subject, training a second machine learning model (e.g., another linear regression algorithm) to produce a predicted retention rate for the clinical trial by processing training data by the first trained machine learning model to produce a training predicted travel score and providing the training predicted travel score and training data to the second machine learning model and adjusting the second machine learning model to predict the retention rate) as well as “additional limitations” that failed to provide a practical application of or significantly more than the abstract idea, the present independent claims now recite various “additional limitations” that provide a practical application of and/or are significantly more than any abstract idea recited in the claims.
Specifically, the present claims now recite, inter alia, training a first machine learning model using first training data, wherein the first machine learning model includes a first neural network and is trained to predict a travel score indicative of a travel burden, and wherein the travel burden indicates a level of difficulty of travel; and training a second machine learning model using the first training data to produce a predicted retention rate for a clinical trial, wherein the second machine learning model includes a second neural network, and training the second machine learning model includes: 
processing second training data that includes at least some of the first training data by the trained first machine learning model to produce training predicted travel scores; and
training the second machine learning model using third training data that includes the training predicted travel scores from the trained first machine learning model and at least some of the second training data to predict the retention rate.
In contrast to the previous version of the independent claims that recited machine learning training steps that were performable in the mind or alternatively amounted to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, the above limitations now provide a “practical application” of any abstract idea recited in the claims or are “significantly more” than any abstract idea recited in the claims because they recite a particular way to achieve a desired outcome (MPEP 2106.05(f)) and/or amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e)).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686